      Case 1:16-cv-00171-SJ-RML Document 48 Filed 05/30/19 Page 1 of 1 PageID #: 290




                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                     ANGHARAD K. WILSON
Corporation Counsel                            100 CHURCH STREET                                        Senior Counsel
                                               NEW YORK, NY 10007                                Phone: (212) 356-2572
                                                                                                   Fax: (212) 356-3509
                                                                                                  awilson@law.nyc.gov



                                                                            May 30, 2019


       BY ECF
       Honorable Sterling Johnson, Jr.
       United States District Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

               Re:    Jemal Earle v. City of New York, et al., 16-cv-0171 (SJ)(RML)

       Your Honor:

                       I am a Senior Counsel assigned to the defense of this matter on behalf of
       defendants. I write jointly on behalf of the parties to respectfully request an extension of the
       deadline by which the parties are to file their cross-motions for summary judgment in this matter.
       The parties’ cross-motions for summary judgment are currently due on June 3, 2019, opposition
       papers are due on July 3, 2019, and reply papers are due on July 17, 2019. The parties
       respectfully request that the Court move the briefing schedule by 30 days, so that moving papers
       are due on July 3, 2019, opposition papers are due August 5, 2019, and reply papers are due
       August 19, 2019. This change in schedule should not affect the status conference scheduled in
       this matter for October 4, 2019. This request is made, in part, so that the parties may explore the
       possibility of settlement of this matter.

                      We thank the Court for its consideration of this request.

                                                                    Respectfully submitted,

                                                                           /s/

                                                                    Angharad Wilson
                                                                    Senior Counsel
       cc:     All Counsel (via ECF)
